Title: John Adams to the president of Congress, 14 May 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague May 14. 1784
        
        As I had the Honour to observe in a former Letter there is a Fermentation in the Courts of the two Empires and those of Bourbon, which appears in Several Particulars which may be explained hereafter.
        A Question of Etiquette, which amounts to no more, than which of two Persons Shall enter or leave a Room the first may Set all Europe in a Flame. The Prince de Gallitzin, the Russian Ambassador, at Vienna, has informed the Court that he could not, any longer, give Place to the Ambassadors of the Courts of Bourbon. The Chancellor De Kaunitz communicated this Information to the Ambassadors of France and Spain, who answered that they would not appear at Court untill they should receive the Instructions of their Masters.— So necessary it is for Governments to fix the Eyes of their Own Subjects upon Some Objects which will keep up in their own Minds a sense of their Importance. The Step of an Ambassador or the hoisting of a Flagg is enough to raise or Sink the Pride & Spirit of a mighty Nation. This affair however may be accommodated.
        The Death of the Bishop of Liege, will occasion another Contest. The Emperor will endeavour that his Brother Maximilian, Should be chosen. France will oppose this, and will set up others. This will try their Talents at Electioneering, and occasion a Heat, but not probably a War.
        With great Respect I have the Honour to be / Sir, your most obedient & humble Sert
        
          John Adams
        
      